Exhibit 10.15

 

   LOGO [g148634g72e66.jpg]    Deutsche Bank AG, London Branch    Winchester
House    1 Great Winchester Street    London EC2N 2DB    Telephone: 44 20 7545
8000    c/o Deutsche Bank Securities Inc.    60 Wall Street    New York, NY
10005    Telephone: 1-212-250-2500

Opening Transaction

 

To:   

MF Global Holdings Ltd.

717 Fifth Avenue

New York, New York 10022

From:   

Deutsche Bank AG

London Branch

c/o Deutsche Bank Securities Inc.

60 Wall St.

New York, NY 10005

Re:    Additional Issuer Warrant Transaction Ref. No.    421969 Date:   
February 8, 2011

 

 

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG, London
Branch (“Dealer”), with Deutsche Bank Securities Inc. (“DBSI”) as agent, and MF
Global Holdings Ltd. (“Issuer”). This communication constitutes a “Confirmation”
as referred to in the ISDA Master Agreement specified below.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934. DBSI HAS ACTED SOLELY AS AGENT IN CONNECTION
WITH THE TRANSACTION GOVERNED BY THIS CONFIRMATION AND HAS NO OBLIGATION, BY WAY
OF ISSUANCE, ENDORSEMENT, GUARANTEE OR

 

Chairman of the Supervisory Board: Clemens Börsig Management Board: Josef
Ackermann (Chairman), Hugo Bänziger, Jürgen Fitschen, Anshuman Jain, Stefan
Krause, Hermann-Josef Lamberti, Rainer Neske    Deutsche Bank AG is authorised
under German Banking Law (competent authority: BaFin – Federal Financial
Supervising Authority) and regulated by the Financial Services Authority for the
conduct of UK business; a member of the London Stock Exchange. Deutsche Bank AG
is a joint stock corporation with limited liability incorporated in the Federal
Republic of Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch
Registration in England and Wales BR000005; Registered address: Winchester
House, 1 Great Winchester Street, London EC2N 2DB. Deutsche Bank Group online:
http://www.deutsche-bank.com



--------------------------------------------------------------------------------

OTHERWISE WITH RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER SUCH
TRANSACTION. DEUTSCHE BANK AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES
INVESTOR PROTECTION CORPORATION (SIPC).

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if Dealer and
Issuer had executed an agreement in such form on the date hereof (but without
any Schedule except for (i) the election of Loss and Second Method and US
Dollars (“USD”) as the Termination Currency, (ii) the replacement of the word
“third” in the last line of Section 5(a)(i) of the Agreement with the word
“first” and (iii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Issuer with the words “, or
becoming capable at such time of being declared,” deleted from clause (1) of
Section 5(a)(vi), with a “Threshold Amount” of USD50 million). In addition,
Section 5(a)(i) of the Agreement shall be amended by adding at the end of such
section the following: “Notwithstanding the foregoing, a default under this
Section 5(a)(i) shall not constitute an Event of Default if (x) the default was
caused solely by error or omission of an administrative or operational nature;
(y) funds were available to enable the party to make the payment when due and
(z) the payment is made within two Local Business Days of such party’s receipt
of written notice of its failure to pay.”

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Issuer or any
confirmation or other agreement between Dealer and Issuer pursuant to which an
ISDA Master Agreement is deemed to exist between Dealer and Issuer, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and Issuer are
parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

 

Trade Date:

   February 8, 2011

Effective Date:

   February 11, 2011 or such other date as agreed between the parties, subject
to Section 8(k) below.

 

2



--------------------------------------------------------------------------------

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Warrant Style:

   European

Warrant Type:

   Call

Seller:

   Issuer

Buyer:

   Dealer

Shares:

   The common stock of Issuer, par value USD1.00 (Ticker Symbol: “MF”).

Number of Warrants:

   For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD14.2275

Premium:

   USD1,080,937.50

Premium Payment Date:

   The Effective Date

Exchange:

   The New York Stock Exchange

Related Exchange:

   All Exchanges Procedures for Exercise:   

In respect of any Component:

  

Expiration Time:

   Valuation Time

Expiration Date:

   As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that, if that date
is a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction; and provided, further that, if the Expiration Date has not occurred
pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its reasonable discretion,
that the Final Disruption Date shall be the Expiration Date (irrespective of
whether such date is an Expiration Date in respect of any other Component for
the Transaction). Notwithstanding the foregoing and anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Expiration
Date, the Calculation Agent may determine that such Expiration Date is a
Disrupted Day only in part, in

 

3



--------------------------------------------------------------------------------

   which case the Calculation Agent shall make adjustments to the Number of
Warrants for the relevant Component for which such day shall be the Expiration
Date, shall designate the Scheduled Trading Day determined in the manner
described in the immediately preceding sentence as the Expiration Date for the
remaining Warrants for such Component and may determine the VWAP Price for the
Expiration Date that is a Disrupted Day only in part based on transactions in
the Shares effected on such Disrupted Day taking into account the nature and
duration of the relevant Market Disruption Event on such day. Any Scheduled
Trading Day on which, as of the date hereof, the Exchange is scheduled to close
prior to its normal close of trading shall be deemed not to be a Scheduled
Trading Day; if a closure of the Exchange prior to its normal close of trading
on any Scheduled Trading Day is scheduled following the date hereof then such
Scheduled Trading Day shall be deemed to be a Disrupted Day in full. Section 6.6
of the Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date. “Final Disruption Date” means September 2, 2016.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by (A) deleting
the words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”.    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

Regulatory Disruption:

   Any event that Dealer, in its reasonable discretion and based on the advice
of counsel, determines makes it necessary or advisable with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures
generally applicable to the relevant line of business, for Dealer to refrain
from or decrease any market activity in connection with the Transaction. Dealer
will notify Issuer promptly of any determination that a Regulatory Disruption
has occurred.

Automatic Exercise:

   Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

 

4



--------------------------------------------------------------------------------

Issuer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   As provided in Section 6(a) below. Settlement Terms:   

In respect of any Component:

  

Settlement Currency:

   USD

Settlement Method Election:

   Applicable; provided that:    (i) Issuer may elect Cash Settlement only if,
on or prior to the Settlement Method Election Date, Issuer delivers written
notice to Dealer stating that Issuer has elected that Cash Settlement apply,
specifying the Components of the Transaction to which such election applies, and
Dealer delivers written consent to such election by Issuer, by the 2nd Scheduled
Trading Day immediately following the day on which such notice is delivered by
Issuer; provided that, such consent will not be unreasonably withheld or
delayed;    (ii) on such notice delivery date, Issuer shall represent and
warrant to Dealer in writing that, as of such notice delivery date:    (A)
Issuer is not aware of any material nonpublic information regarding Issuer or
the Shares;    (B) Issuer is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws;
   (C) (I) the assets of Issuer at their fair valuation exceed the liabilities
of Issuer, including contingent liabilities, (II) the capital of Issuer is
adequate to conduct the business of Issuer and (III) Issuer has the ability to
pay its debts and obligations as such debts mature and does not intend to, and
does not believe that it will, incur debt beyond its ability to pay as such
debts mature;    (D) it would be able to purchase the Number of Shares plus the
“Number of Shares” as defined in the letter agreement dated February 7, 2011,
between Issuer and Dealer regarding Base Warrant Transaction (Transaction Ref.
No. 421969) (the “Base Warrant Transaction Confirmation”) in compliance with the
laws of Issuer’s jurisdiction of organization;    (E) Issuer has the power to
make such election and to execute and deliver any documentation relating to such
election that it is required by this Confirmation to deliver and to perform its
obligations under this Confirmation and has taken all necessary action to
authorize such election, execution, delivery and performance;

 

5



--------------------------------------------------------------------------------

   (F) such election and performance of its obligations under this Confirmation
do not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets; and    (G) any transaction that
Dealer makes with respect to the Shares during the period beginning at the time
that Issuer delivers notice of its Cash Settlement election and ending at the
close of business on the final day of the Settlement Period shall be made by
Dealer at Dealer’s sole discretion for Dealer’s own account and Issuer shall not
have, and shall not attempt to exercise, any influence over how, when, whether
or at what price Dealer effects such transactions, including, without
limitation, the prices paid or received by Dealer per Share pursuant to such
transactions, or whether such transactions are made on any securities exchange
or privately;    (iii) such Settlement Method Election shall apply to the
Component(s) specified in such notice (or, if none are specified, to all
Components); and    (iv) no event of default has occurred and is continuing
under any indebtedness of the Issuer or its subsidiaries in an aggregate
principal amount of $50.0 million or more.    At any time prior to making a
Settlement Method Election, Issuer may, without the consent of Dealer, amend
this Confirmation by notice to Dealer to eliminate Issuer’s right to elect Cash
Settlement.    Notwithstanding the foregoing, in refusing to grant its consent
with respect to Issuer’s Cash Settlement election, in addition to other reasons,
Dealer may refuse such grant if Dealer notifies Issuer that, in the reasonable
judgment of Dealer, the election of Cash Settlement or any purchases of Shares
that Dealer (or its affiliates) might make in connection therewith, based upon
the advice of counsel and as a result of events occurring after the Trade Date,
would raise material risks under applicable securities laws.

Electing Party:

   Issuer

Settlement Method Election Date:

   The 10th Scheduled Trading Day immediately preceding the scheduled Expiration
Date for the Component with the earliest scheduled Expiration Date.

Default Settlement Method:

   Net Share Settlement

Net Share Settlement:

   If Net Share Settlement is applicable to any Component of the Transaction, on
the Settlement Date for such Component, Issuer shall deliver to Dealer a number
of Shares equal to the Number of

 

6



--------------------------------------------------------------------------------

   Shares to be Delivered for such Settlement Date to the account specified by
Dealer and cash in lieu of any fractional Share valued at the VWAP Price on the
Valuation Date corresponding to such Settlement Date. If, in the reasonable
opinion of Issuer or Dealer, based on advice of counsel, for any reason, the
Shares deliverable upon Net Share Settlement would not be immediately freely
transferable by Dealer under Rule 144 under the Securities Act of 1933, as
amended (the “Securities Act”), then Dealer may elect to either (x) accept
delivery of such Shares notwithstanding any restriction on transfer or (y) have
the provisions set forth in Section 8(b) below apply.    The Number of Shares to
be Delivered shall be delivered by Issuer to Dealer no later than 12:00 noon
(local time in New York City) on the relevant Settlement Date.

Number of Shares to be Delivered:

   In respect of any Exercise Date, subject to the last sentence of Section 9.5
of the Equity Definitions, the product of (i) the number of Warrants exercised
or deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess of the VWAP Price on the Valuation Date occurring in
respect of such Exercise Date over the Strike Price (or, if there is no such
excess, zero) divided by (B) such VWAP Price.

VWAP Price:

   For any Valuation Date, as determined by the Calculation Agent based on the
New York Volume Weighted Average Price per Share for the regular trading session
(including any extensions thereof) of the Exchange on such Valuation Date
(without regard to pre-open or after hours trading outside of such regular
trading session), as published by Bloomberg at 4:15 P.M., New York City time (or
15 minutes following the end of any extension of the regular trading session),
on such Valuation Date, on Bloomberg page “MF.N <Equity> AQR” (or any successor
thereto) (or if such published volume weighted average price is unavailable or
is manifestly incorrect, the market value of one Share on such Valuation Date,
as determined by the Calculation Agent using a volume weighted method).

Other Applicable Provisions:

   If Net Share Settlement is applicable to any Component of the Transaction,
the provisions of Sections 9.1(c), 9.4, 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable to such Component as if “Physical Settlement”
applied to such Component; provided that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under

 

7



--------------------------------------------------------------------------------

   applicable securities laws that exist as a result of the fact that Issuer is
the issuer of the Shares.

Option Cash Settlement Amount:

   For any Exercise Date, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over (B) the Strike Price (or, if there is no such excess, zero).
Adjustments:   

In respect of any Component:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below. For the avoidance of doubt, Calculation Agent Adjustment (including,
without limitation, in respect of Extraordinary Dividends) shall continue to
apply until the obligations of the parties (including any obligations of Issuer
pursuant to Section 8(e) below) under the Transaction have been satisfied in
full.

Extraordinary Dividend:

   Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date (or,
if any Deficit Shares are owed pursuant to Section 8(e) below, such later date
on which Issuer’s obligations under this Transaction have been satisfied in
full).

Extraordinary Dividend Adjustment:

   If at any time during the period from and including the Trade Date, to and
including the Expiration Date for the Component with the latest Expiration Date
(or, if any Deficit Shares are owed pursuant to Section 8(e) below, such later
date on which Issuer’s obligations under this Transaction have been satisfied in
full), an ex-dividend date for an Extraordinary Dividend occurs or is deemed to
occur, then the Calculation Agent will make adjustments to any one or more of
the Strike Price, the Number of Warrants, the Warrant Entitlement and/or any
other variable relevant to the exercise, settlement, payment or other terms of
the Transaction to account for the economic effect on the Transaction of such
Extraordinary Dividend. Extraordinary Events:   

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of The New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors)”; provided, that, if the New

 

8



--------------------------------------------------------------------------------

   Shares are shares of an entity or person not organized under the laws of the
United States, any State thereof or the District of Columbia, the Calculation
Agent may make adjustments to the Transaction, or request that Issuer make
Dealer whole, for any additional costs resulting from the relevant Merger Event
or Tender Offer with respect to incremental Tax costs reasonably incurred by
Dealer or changes to the Hedge Positions maintained by Dealer.

Consequences of Merger Events:

  

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment

(b)    Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

(c)    Share-for-Combined:

   Component Adjustment

Tender Offer:

   Applicable

Consequences of Tender Offers:

  

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment

(b)    Share-for-Other:

   Modified Calculation Agent Adjustment

(c)    Share-for-Combined:

   Modified Calculation Agent Adjustment

Modified Calculation Agent Adjustment:

   If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares, then with respect to such Merger Event, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) of the Equity
Definitions, Issuer and the issuer of the Shares shall, prior to the Merger
Date, have entered into such documentation containing representations,
warranties and agreements relating to securities laws and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions,
and to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.

 

9



--------------------------------------------------------------------------------

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Termination Event(s):

   Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Issuer being the sole Affected Party) shall be deemed to occur, and, in lieu of
Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

Additional Disruption Events:

  

(a)    Change in Law:

   Applicable; provided that (A) any determination as to whether (i) the
adoption of or any change in any applicable law or regulation (including,
without limitation, any tax law) or (ii) the promulgation of or any change in or
public announcement of the formal or informal interpretation by any court,
tribunal or regulatory authority with competent jurisdiction of any applicable
law or regulation (including any action taken by a taxing authority), in each
case, constitutes a “Change in Law” shall be made without regard to Section 739
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the Trade Date and (B) Section 12.9(a)(ii)
of the Equity Definitions is hereby amended by (w) adding the words “(including,
for the avoidance of doubt and without limitation, adoption or promulgation of
new regulations authorized or mandated by existing statute)” after the word
“regulation” in the second line thereof, (x) adding the words “or any Hedge
Positions” after the word “Shares” in the clause (X) thereof, (y) adding the
words “, or holding, acquiring or disposing of Shares or any Hedge Positions
relating,” after the word “obligations” in clause (Y) thereof and (z) inserting
at the end thereof the words “after using commercially reasonable efforts to
avoid such increased cost based on prevailing

 

10



--------------------------------------------------------------------------------

   circumstances applicable to it”.

(b)    Failure to Deliver:

   Applicable

(c)    Insolvency Filing:

   Applicable

(d)    Hedging Disruption:

   Applicable

(e)    Increased Cost of Hedging:

   Applicable; provided that Section 12.9(a)(vi) of the Equity Definitions is
hereby amended by inserting the phrase “, after using commercially reasonable
efforts,” between the words “would” and “incur” in the first line thereof.

(f)     Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   1.00% per annum

(g)    Increased Cost of Stock Borrow:

   Applicable; provided that Section 12.9(a)(viii) of the Equity Definitions is
hereby amended by inserting the phrase “, after using commercially reasonable
efforts,” between the words “would” and “incur” in the first line thereof.

Initial Stock Loan Rate:

   0.25% per annum

Hedging Party:

   Dealer for all applicable Additional Disruption Events.

Determining Party:

   Dealer for all applicable Additional Disruption Events.

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3. Calculation Agent:

   Dealer. All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. The Calculation
Agent shall deliver, within five Exchange Business Days of a written request by
Issuer, a written explanation describing in reasonable detail any calculation,
adjustment or determination made by it (including the methodology, interest
rates, quotations, market data (including volatility) and information from
internal sources used in making such calculation, adjustment or determination,
but without disclosing any proprietary models or other information that Dealer
is not permitted to disclose to the Issuer, notwithstanding Issuer’s agreement
to keep such information confidential, under applicable law, rule, regulation or
agreement with third party).

4. Account Details:

Dealer Payment Instructions:

 

 

11



--------------------------------------------------------------------------------

Account for delivery of Shares to Dealer:

To be provided by Dealer

Issuer Payment Instructions:

 

  Bank:   

  ABA#:   

  FBO:   

  Account #:   

  Swift:   

5. Offices:

The Office of Dealer for the Transaction is:

c/o Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor, New York, NY 10005

The Office of Issuer for the Transaction is:

Inapplicable; Issuer is not a Multibranch Party.

6. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Issuer:

 

  To: MF Global Holdings Ltd.

  Attn: David Dunne

    Treasurer

    717 Fifth Avenue, 9th Floor

    New York, New York 10022

  Telephone: 212-589-6327

  Fax: 212-589-6215

  Email: ddunne@mfglobal.com

 

  To: MF Global Holdings Ltd.

  Attn: Joe Patt

    Principal Strategies

    717 Fifth Avenue, 9th Floor

    New York, New York 10022

  Telephone: 212-589-6267

  Fax: 212-935-4606

  Email: jpatt@mfglobal.com

 

  To: MF Global Holdings Ltd.

  Attn: Joe Lesar

    Global Head of Bank Relations

    717 Fifth Avenue, 9th Floor

    New York, New York 10022

  Telephone: 212-589-6514

  Fax: 212-589-6215

  Email: jlesar@mfglobal.com

 

12



--------------------------------------------------------------------------------

  (b) Address for notices or communications to Dealer:

 

  To: Deutsche Bank AG, London Branch

    c/o Deutsche Bank Securities Inc.

  Attn: Paul Stowell / Andrew Yaeger

  Group: Equity-Linked Capital Markets

   

60 Wall Street, 4th Floor

    New York, NY 10005

  Paul Tel: 212-250-6270

  Paul Email: paul.stowell@db.com

  Andrew Tel: 212-250-2717

  Andrew Email:  Andrew.yaeger@db.com

  Facsimile: 732-460-7499

With a copy to:

 

  Attn: Lars Kestner / Dushyant Chadha

  Group: Corporate Derivatives

   

60 Wall Street, 4th Floor

    New York, NY 10005

  Lars Tel: 212-250-6043

  Lars Email: lars.kestner@db.com

  Dushyant Tel: 212-250-4980

  Dushyant Email: dushyant.chadha@db.com

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and as of the date of any election by Issuer of the Share
Termination Alternative under (and as defined in) Section 8(a) below, (A) Issuer
is not aware of any material nonpublic information regarding Issuer or the
Shares and (B) all reports and other documents filed by Issuer with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements).

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
the Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into the Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

 

13



--------------------------------------------------------------------------------

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date and the Premium Payment Date (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1 of the Underwriting Agreement dated as of
February 7, 2011, between Issuer and Goldman, Sachs & Co., Citigroup Global
Markets Inc. and Deutsche Bank Securities Inc., as representatives of the
several Underwriters listed in Schedule A thereto (the “Underwriting
Agreement”), are true and correct as of the Trade Date and the Effective Date
and are hereby deemed to be repeated to Dealer as if set forth herein.

(ix) During the period starting on the first Expiration Date and ending on the
last Expiration Date (the “Settlement Period”), (A) the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares, shall not
be subject to a “restricted period,” as defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Issuer shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Settlement Period.

(x) During the Settlement Period and on any other Exercise Date, neither Issuer
nor any “affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of
the Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including,
without limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; provided that
such restrictions will not apply to the following: (A) privately negotiated
off-market purchases of Shares (or any security convertible into or exchangeable
for Shares), (B) purchases of Shares pursuant to exercises of stock options
granted to former or current employees, officers, directors, independent
contractors or other affiliates of Issuer, including the withholding and/or
purchase of Shares from holders of such options to satisfy payment of the option
exercise price and/or to satisfy tax withholding requirements in connection with
the exercise of such options; (C) purchases of Shares from holders of
performance shares or units or restricted shares or units to satisfy tax
withholding requirements in connection with vesting; (D) the conversion or
exchange by holders of any convertible or exchangeable securities of the Issuer
issued prior to the Trade Date pursuant to the terms of such securities; or
(E) purchases of Shares effected by or for a plan by an agent independent of the
Issuer that satisfy the requirements of Rule 10b-18(a)(13)(ii).

(xi) Issuer agrees that it (A) will not during the Settlement Period make, or
permit to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (B) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Dealer following any such announcement that such announcement
has been made; and (C) shall promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) provide Dealer with
written notice specifying (i) Issuer’s average daily Rule 10b-18 Purchases (as
defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through Dealer or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date.

 

14



--------------------------------------------------------------------------------

Such written notice shall be deemed to be a certification by Issuer to Dealer
that such information is true and correct. In addition, Issuer shall promptly
notify Dealer of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. “Merger Transaction” means
any merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act.

(xii) Any Shares issued or delivered in connection with the Transaction shall be
duly authorized and validly issued, fully paid and non-assessable, and the
issuance or delivery thereof shall not be subject to any preemptive or similar
rights and shall, upon issuance, be accepted for listing or quotation on the
Exchange. The Shares of Issuer initially issuable upon exercise of the Warrants
have been reserved for issuance by all required corporate action of the Issuer.

(xiii) No state, local or foreign law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning, holding (however defined) or having a right to acquire Shares.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended, and is entering into the Transaction as principal (and
not as agent or in any other capacity, fiduciary or otherwise) and not for the
benefit of any third party.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to Dealer is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d) Dealer represents to Issuer, and Issuer agrees and acknowledges, that Dealer
is a “financial institution,” “swap participant” and “financial participant”
within the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the
United States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” within the meaning
of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

(e) As a condition to the effectiveness of the Transaction, Issuer shall deliver
to Dealer (i) an incumbency certificate, dated as of the Trade Date, of Issuer
in customary form and (ii) an opinion of counsel, dated as of the Trade Date,
and reasonably acceptable to Dealer in form and substance, with respect to
matters set forth in clauses (i) through (iv) of Section 3(a) of the Agreement
and the second sentence of Section 7(a)(xii) of this Confirmation as well as the
execution and delivery of this

 

15



--------------------------------------------------------------------------------

Confirmation, limited to the U.S. federal and New York state law, subject to
customary qualification and exceptions.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to
Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M., New York City time, on the relevant Merger Date,
Announcement Date (as a result of a Merger Event, Tender Offer, Nationalization,
Insolvency or Delisting),Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable (“Notice of
Share Termination”); provided that if Issuer does not elect to satisfy its
Payment Obligation by the Share Termination Alternative, Dealer shall have the
right, in its commercially reasonable discretion, to elect to require Issuer to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Issuer’s failure to elect or election to the contrary; and
provided further that Issuer shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of
(i) an Insolvency, a Nationalization, a Tender Offer or a Merger Event, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash or (ii) an Event of Default in which Issuer is the
Defaulting Party or a Termination Event in which Issuer is the Affected Party,
which Event of Default or Termination Event resulted from an event or events
within Issuer’s control. Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
Merger Date, the Tender Offer Date, Announcement Date, the Early Termination
Date or date of cancellation or termination in respect of an Extraordinary
Event, as applicable:

 

Share Termination Alternative:    Applicable and means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.2, 12.3, 12.6,
12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable (the “Share Termination Payment Date”), in satisfaction of the
Payment Obligation.

Share Termination Delivery

Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash in the Settlement Currency equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price. Share Termination Unit Price:    The value of property contained in
one Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Issuer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization, Merger Event or
Tender Offer, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization, Merger Event or Tender
Offer. If such Insolvency, Nationalization, Merger Event or Tender Offer
involves a choice of consideration to be received

 

16



--------------------------------------------------------------------------------

   by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash. Failure to Deliver:    Applicable Other
Applicable Provisions:    If Share Termination Alternative is applicable, the
provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”; provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws with respect to
securities comprising Share Termination Delivery Units solely as a result of the
fact that Issuer is the issuer of any Share Termination Delivery Units (or any
security forming a part thereof). If, in the reasonable opinion of Issuer or
Dealer, based on advice of counsel, for any reason, any securities comprising
the Share Termination Delivery Units deliverable pursuant to this Section 8(a)
would not be immediately freely transferable by Dealer under Rule 144 under the
Securities Act, then Dealer may elect to either (x) permit delivery of such
securities notwithstanding any restriction on transfer or (y) have the
provisions set forth in Section 8(b) below apply.

(b) Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable and the Shares or Share Termination
Delivery Units, as the case may be, at such time may not be sold by Dealer
without restriction or limitation under Rule 144 under the Securities Act or
otherwise, then, at the election of Issuer by notice to Dealer within two
Exchange Business Days after the relevant delivery obligation arises, but in any
event at least one Exchange Business Day prior to the date on which such
delivery obligation is due, either (A) all Shares or Share Termination Delivery
Units, as the case may be, delivered by Issuer to Dealer shall be, at the time
of such delivery, covered by an effective registration statement of Issuer for
immediate resale by Dealer (such registration statement and the corresponding
prospectus (the “Prospectus”) (including, without limitation, any sections
describing the plan of distribution) in form and content commercially reasonably
satisfactory to Dealer) or (B) Issuer shall deliver additional Shares or Share
Termination Delivery Units, as the case may be, so that the value of such Shares
or Share Termination Delivery Units, as determined by the Calculation Agent to
reflect an appropriate liquidity discount, equals the value of the number of
Shares or Share Termination Delivery Units that would otherwise be deliverable
if such Shares or Share Termination Delivery Units were freely tradeable
(without prospectus delivery) upon receipt by Dealer (such value, the “Freely
Tradeable Value”); provided that, if requested by Dealer, Issuer shall make the
election described in this clause (B) with respect to Shares delivered on all
Settlement Dates no later than one Exchange Business Day prior to the first
Exercise Date, and the applicable procedures described below shall apply to all
Shares delivered on the Settlement Dates on an aggregate basis. (For the
avoidance of doubt, as used in this paragraph (b) only, the term “Issuer” shall
mean the issuer of the relevant securities, as the context shall require.)

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Dealer (or an affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Dealer or such affiliate, as the case may be, in its discretion; and

(B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by

 

17



--------------------------------------------------------------------------------

Dealer or such affiliate substantially similar to underwriting agreements
customary for underwritten offerings of equity securities of similar size, in
form and substance commercially reasonably satisfactory to Dealer or such
affiliate and Issuer, which Registration Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Dealer and its affiliates and Issuer, shall
provide for the payment by Issuer of all expenses in connection with such
resale, including all registration costs and all reasonable fees and expenses of
counsel for Dealer, and shall provide for the delivery of customary accountants’
“comfort letters” to Dealer or such affiliate with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the Prospectus.

(iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Dealer (or an affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Dealer or such affiliate identified by Dealer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation in compliance with applicable law with respect to Issuer customary
in scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

(B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Dealer or
such affiliate and the private resale of such shares by Dealer or such
affiliate, substantially similar to private placement purchase agreements
customary for private placements of equity securities of similar size, in form
and substance commercially reasonably satisfactory to Dealer and Issuer, which
Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its affiliates and Issuer, shall provide for
the payment by Issuer of all expenses in connection with such resale, including
all reasonable fees and expenses of counsel for Dealer, shall contain
representations, warranties and agreements of Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
commercially reasonable efforts to provide for the delivery of customary
accountants’ “comfort letters” to Dealer or such affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the offering memorandum prepared for the resale
of such Shares;

(C) Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon delivery by Dealer (or such
affiliate of Dealer) to Issuer or such transfer agent of any seller’s and
broker’s representation letters customarily delivered by Dealer in connection
with resales of restricted securities pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer); and

(D) Issuer may not make the election described in this clause (b) if, on the
date of its election, it has taken, or caused to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by Issuer to Dealer (or any

 

18



--------------------------------------------------------------------------------

affiliate designated by Dealer) of the Shares or Share Termination Delivery
Units, as the case may be, or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Shares or Share
Termination Delivery Units, as the case may be, by Dealer (or any such affiliate
of Dealer).

(c) Make-whole Shares. If Issuer makes the election described in clause (i)(B)
of paragraph (b) of this Section 8, then Dealer or its affiliate may sell (which
sale shall be made in a commercially reasonable manner) such Shares or Share
Termination Delivery Units, as the case may be, during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Shares or Share Termination Delivery Units, as the case may be, and ending on
the Exchange Business Day on which Dealer or its affiliate completes the sale of
all such Shares or Share Termination Delivery Units, as the case may be, or a
sufficient number of Shares or Share Termination Delivery Units, as the case may
be, so that the realized net proceeds of such sales exceed the Freely Tradeable
Value. If any of such delivered Shares or Share Termination Delivery Units
remain after such realized net proceeds exceed the Freely Tradeable Value,
Dealer shall return such remaining Shares or Share Termination Delivery Units to
Issuer. If the Freely Tradeable Value exceeds the realized net proceeds from
such resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares or Share Termination
Delivery Units, as the case may be, (“Make-whole Shares”) in an amount that,
based on the Relevant Price on the last day of the Resale Period (as if such day
was the “Valuation Date” for purposes of computing such Relevant Price), has a
dollar value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(c). This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares, (i) the “beneficial ownership” (within the meaning
of Section 13 of the Exchange Act and the rules promulgated thereunder) of
Shares by Dealer, any of its affiliates subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
and all persons who may form a “group” (within the meaning of Rule 13d-5(b)(1)
under the Exchange Act) with Dealer with respect to “beneficial ownership” of
any Shares (collectively, “Dealer Group”) would be equal to or greater than 9.0%
or more of the outstanding Shares on the date of determination or (ii) Dealer,
Dealer Group or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Section 203 of the Delaware General Corporation Law or
other federal, state or local regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), would own, beneficially own,
constructively own, control, hold the power to vote or otherwise meet a relevant
definition of ownership in excess of a number of Shares equal to (x) the number
of Shares that would give rise to reporting (other than on Schedule 13D or 13G
under the Exchange Act) or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Laws and with respect to which such requirements have
not been met or the relevant approval has not been received or that would
subject a Dealer Person to restrictions (including restrictions relating to
business combinations and other designated transactions) under Applicable Laws
minus (y) 1.0% of the number of Shares outstanding on the date of determination
(any such condition described in clause (i) or (ii), an “Excess Ownership
Position”). If any delivery owed to Dealer hereunder is not made, in whole or in
part, as a result of this provision, Issuer’s obligation to make such delivery
shall not be extinguished and Issuer shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Dealer gives notice to Issuer that such delivery would not result in the
existence of an Excess Ownership Position.

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction and the Transaction under the Base
Warrant Transaction Confirmation in excess of the lower of (i) 13,867,792 Shares
(such number, as it may be adjusted from time to time in accordance with the
provisions hereof, including the “Adjustment” provisions above, the “Capped
Number”) and, (ii) so long as the Shareholder Approval (as defined below) has
not been obtained, 8,171,004 Shares (such number, as

 

19



--------------------------------------------------------------------------------

it may be adjusted from time to time in accordance with the provisions hereof
and in accordance with the rules of the New York Stock Exchange, including the
“Adjustment” provisions above, the “NYSE Capped Number”) (provided that Issuer
shall promptly notify Dealer about any relevant change to such rules of which
Issuer becomes aware). Issuer represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number is equal to or less than the
number of authorized but unissued Shares of the Issuer that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Issuer would have otherwise been required
to deliver Shares but shall not have delivered the full number of Shares
deliverable as a result of the Capped Number defined in clause (i) above (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver Shares, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, when, and to the extent, that
(A) Shares are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (B) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (C) Issuer additionally
authorizes any unissued Shares that are not reserved for other transactions
(such events as set forth in clauses (A), (B) and (C) above, collectively, the
“Share Issuance Events”). At any time that Issuer is obligated to deliver
Deficit Shares, Issuer shall promptly notify Dealer of the occurrence of any of
the Share Issuance Events (including the number of Shares subject to clause (A),
(B) or (C) and the corresponding number of Shares to be delivered) and, as
promptly as reasonably practicable, deliver such Shares thereafter if permitted
to do so without violating the rules of the New York Stock Exchange. Issuer
shall not, until Issuer’s obligations under the Transaction have been satisfied
in full, use any Shares that become available for potential delivery to Dealer
as a result of any Share Issuance Event for the settlement or satisfaction of
any transaction or obligation other than the Transaction or reserve any such
Shares for future issuance for any purpose other than to satisfy Issuer’s
obligations to Dealer under the Transaction. In addition, Issuer agrees to use
its reasonable best efforts to obtain Shareholder Approval prior to December 31,
2012 to eliminate the NYSE Capped Number with respect to this Transaction (such
approval, the “Shareholder Approval”). For the avoidance of doubt, “reasonable
best efforts” for the purposes of the preceding sentence means, for each of
Issuer’s regularly scheduled annual shareholder meetings occurring prior to
December 31, 2012, putting forth such proposal on the official shareholder
voting ballot, the board of directors of Issuer (the “Board of Directors”)
recommending shareholders vote in favor of such proposal, and the Board of
Directors supporting such proposal in the event of any potential opposition.
Until such time that the Issuer obtains the Shareholder Approval, if as of any
Settlement Date for any Component with respect to this Transaction, as a result
of the application of the NYSE Capped Number, Issuer does not deliver to Dealer
a number of Shares equal to the Number of Shares to be Delivered with respect to
such Settlement Date or a number of Share Termination Delivery Units due on any
date determined in accordance with Section 8(a) of this Confirmation, the
Calculation Agent shall make an adjustment to the Strike Price, the Warrant
Entitlement or any other term relevant to any outstanding Component of this
Transaction, to account for such number of Shares or Share Termination Delivery
Units not so delivered to Dealer, in order to allow Dealer to be made whole for
any failure by Issuer to deliver any Shares or Share Termination Delivery Units
with respect to the Number of Shares to be delivered or the number of Share
Termination Delivery Units required to be delivered pursuant to Section 8(a) of
this Confirmation, as the case may be, for any Component under this Transaction;
provided that the aggregate Number of Shares to be Delivered for all Settlement
Dates will not be greater than the lower of (i) the Capped Number and (ii) the
NYSE Capped Number.

(f) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that the
obligations of Issuer under this Confirmation are not secured by any collateral
that would otherwise secure the obligations of Issuer herein under or pursuant
to any other agreement.

 

20



--------------------------------------------------------------------------------

(g) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(ii) Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are hereby
amended by deleting the words “diluting or concentrative” and replacing them
with “material” and adding the phrase “or options on the Shares” at the end of
the sentence;

(iii) Section 12.1(l) of the Equity Definitions shall be amended (w) by deleting
the parenthetical phrase in both the third line thereof and the fifth line
thereof and (x) by replacing the word “that” in both the third line thereof and
the fifth line thereof with the words “whether or not such announcement”,
(y) Sections 12.2(b), 12.2(e), 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Merger Date”
and “Tender Offer Date”, as the case may be, with the words “Announcement Date”,
and (z) (A) Section 12.2(e) shall be amended by inserting, in the first line
thereof, after the newly inserted words “Announcement Date”, the words “(or, if
the Calculation Agent reasonably determines that such adjustment is appropriate,
on the relevant Merger Date or the date on which the Calculation Agent
reasonably determines that the Merger Event, with respect to which such
Announcement Date has occurred, will not be completed)” and (B) Section 12.3(d)
shall be amended by inserting, in the first line thereof, after the newly
inserted words “Announcement Date”, the words “(or, if the Calculation Agent
reasonably determines that such adjustment is appropriate, on the relevant
Tender Offer Date or the date on which the Calculation Agent reasonably
determines that an event, with respect to which such Announcement Date has
occurred, will not be completed)”;

(iv) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence;

(v) Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A) adding
the word “or” immediately before subsection “(B)” and deleting the comma at the
end of subsection (A); and (B)(1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C), (3) replacing
in the penultimate sentence the words “either party” with “the Hedging Party”
and (4) deleting clause (X) in the final sentence; and

(vi) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”.

(h) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
without the consent of Issuer, to any bank, broker-dealer or other regulated
entity or any affiliate thereof that in either case regularly enters into
over-the-counter equity derivative transactions.

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all

 

21



--------------------------------------------------------------------------------

persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Issuer relating to such tax treatment and tax
structure.

(j) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party and Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement and to determine the amount
payable pursuant to Section 6(e) of the Agreement; provided that with respect to
any Additional Termination Event, Dealer may choose to treat part of the
Transaction as the sole Affected Transaction, and, upon the termination of the
Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:

(i) Dealer reasonably determines, based on advice of counsel, that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
hedging activities will comply with applicable securities laws, rules or
regulations or related policies and procedures of Dealer (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer), or Dealer, despite using commercially reasonable efforts, is
unable or reasonably determines, based on advice of counsel, that it is
impractical or illegal to hedge its obligations pursuant to this Transaction in
the public market without registration under the Securities Act or as a result
of any legal, regulatory or self-regulatory requirements;

(ii) at any time at which any Excess Ownership Position occurs, Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party of the
Transaction or any other transaction between the parties after using its
commercially reasonable efforts on pricing and terms and within a time period
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists; provided that Dealer shall treat only that portion of the Transaction as
the Affected Transaction as necessary so that such Excess Ownership Position no
longer exists;

(iii) any Person or Group, other than Issuer or Issuer’s subsidiaries files a
Schedule TO or any schedule, form or report under the Exchange Act disclosing
that such Person or Group has become the direct or indirect ultimate Beneficial
Owner of the Issuer’s common equity representing more than 50% of the voting
power of the Issuer’s common equity;

(iv) the consummation of any consolidation, merger, amalgamation, scheme of
arrangement or other binding share exchange or reclassification or similar
transaction between Issuer and another person (other than Issuer’s
subsidiaries), in each case pursuant to which the Shares shall be converted into
cash, securities or other property, other than a transaction (A) that results in
the holders of all classes of the Issuer’s common equity immediately prior to
such transaction owning, directly or indirectly, as a result of such
transaction, more than 50% of the surviving corporation or transferee or the
parent thereof immediately after such event, or (B) effected solely to change
the Issuer’s jurisdiction of incorporation or to form a holding company for the
Issuer and that results in a share exchange or reclassification or similar
exchange of the outstanding Shares solely into common shares of the surviving
entity or any sale or other disposition in one transaction or a series of
transactions of all or substantially all of the assets of the Issuer and the
Issuer’s subsidiaries, on a consolidated basis, to another person (other than
any of the Issuer’s subsidiaries); or

(v) so long as Issuer does not obtain the Shareholder Approval described in
Section 8(e) of this Confirmation, at any time during the period from and
including the Trade Date, to and including the final Expiration Date, (x) the
Number of Shares to be Delivered with respect to all Components of this
Transaction that would be deliverable (determined as if such time were the
Valuation Time, such date were the Exercise Date and Valuation Date for a number
of Warrants equal to the Number of Warrants as of such date and Net Share
Settlement applied) exceeds a number of Shares equal to 80% of the NYSE Capped
Number or (y) Issuer makes a public

 

22



--------------------------------------------------------------------------------

announcement of any transaction or event that, in the reasonable opinion of
Dealer would, upon consummation of such transaction or upon the occurrence of
such event, as applicable, and after giving effect to any applicable adjustments
hereunder, cause the Number of Shares to be Delivered with respect to all
Components of this Transaction immediately following the consummation of such
transaction or the occurrence of such event (determined as if the time
immediately following the consummation of such transaction or the occurrence of
such event were the Valuation Time, the date upon which such transaction is
consummated or such event occurs were the Exercise Date and Valuation Date for a
number of Warrants equal to the Number of Warrants as of such date and Net Share
Settlement applied) to exceed a number of Shares equal to 80% of the NYSE Capped
Number. For the purposes of this clause (v), the Number of Shares to be
Delivered shall be deemed to include the “Number of Shares to be Delivered”
under the Base Warrant Transaction Confirmation and the terms set forth above
for determining the Number of Shares to be Delivered shall apply mutatis
mutandis for the purposes of determining the “Number of Shares to be Delivered”
under the Base Warrant Transaction Confirmation;

provided, however, that in the case of a transaction or event described in
clause (iii) or (iv) above, if at least 90% of the consideration received or to
be received by holders of the Shares (excluding cash payments for fractional
Shares) in the transaction or transactions described in such clauses above
consists of shares of common stock or common equity interests that are traded on
a United States national or regional securities exchange or that will be so
traded when issued or exchanged in connection with the transaction or
transactions described in such clauses above, such transaction or transactions
will not constitute an Additional Termination Event as a result of either clause
(iii) or (iv) above.

Solely for the purposes of this Section 8(j), “Person” shall include any
“person” within the meaning of Section 13(d) of the Exchange Act.

Solely for the purposes of this Section 8(j), “Group” shall include any “person”
within the meaning of Section 13(d) of the Exchange Act.

Solely for the purposes of this Section 8(j), whether a Person is a “Beneficial
Owner” of securities shall be defined under Rule 13d-3 of the Exchange Act.

(k) Effectiveness. If, on or prior to the Effective Date, Dealer reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Dealer’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

(l) Unwind Calculation. In connection with any calculation of any amount
pursuant to Section 6 of the Agreement or Section 12 of the Equity Definitions,
for the avoidance of doubt, Dealer shall make any such calculations without
taking into account the limitation set forth in clause (ii) of the first
sentence of Section 8(e) of this Confirmation.

(m) Extension of Settlement. Dealer may divide any Component into additional
Components and designate the Expiration Date and the Number of Warrants for each
such Component if Dealer determines, in its reasonable discretion, that such
further division is necessary or advisable to preserve Dealer’s hedging or hedge
unwind activity hereunder in light of existing liquidity conditions in the cash
market or stock loan market or to enable Dealer to effect purchases of Shares in
connection with its hedging activity hereunder in a manner that would, if Dealer
were Issuer or an affiliated purchaser of Issuer, based on advice of counsel, be
in compliance with applicable legal, regulatory and self-regulatory requirements
or with related policies and procedures applicable to Dealer.

(n) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

 

23



--------------------------------------------------------------------------------

(o) Delivery of Cash. For the avoidance of doubt, nothing in this Confirmation
shall be interpreted as requiring the Issuer to deliver cash in respect of the
settlement of the Transaction, except in circumstances where the required cash
settlement thereof is permitted for classification of the contract as equity by
ASC 815-40 (formerly EITF 00-19) as in effect on the relevant Trade Date
(including, without limitation, where the Issuer so elects to deliver cash or
fails timely to elect to deliver Shares or Share Termination Delivery Property
in respect of such settlement).

(p) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

(q) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Issuer and Dealer.

(r) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(s) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Issuer, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities, or to
make or receive such payment in cash, and otherwise to perform Dealer’s
obligations in respect of the Transaction and any such designee may assume such
obligations; provided that such designation shall not result in any additional
costs or liabilities for Issuer. For the avoidance of doubt, Dealer hereby
acknowledges that notwithstanding any such designation hereunder, to the extent
any of Dealer’s obligations in respect of this Transaction are not completed by
its designee, Dealer shall be obligated to continue to perform or to cause any
other of its designees to perform in respect of such obligations.

9. Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction by, among other things, the mutual waivers and certifications
provided herein.

10. Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in its
entirety and replaced by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to the Agreement
and/or the Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in this Confirmation or the Agreement
precludes either party from bringing Proceedings in any other jurisdiction if
(A) the courts of the State of New York or the United States of America for the
Southern District of New York lack jurisdiction over the parties or the subject
matter of the Proceedings or declines to accept the Proceedings on the grounds
of lacking such jurisdiction; (B) the Proceedings are commenced by a party for
the purpose of enforcing against the other party’s property, assets or estate
any decision or judgment rendered by any court in which Proceedings may be
brought as provided hereunder; (C) the Proceedings are commenced to appeal any
such court’s decision or judgment to any higher court with competent appellate
jurisdiction over that court’s decisions or judgments if that higher court is
located outside the State of New York or Borough of Manhattan, such as a federal
court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by

 

24



--------------------------------------------------------------------------------

or against the other party or against its property, assets or estate and, in
order to exercise or protect its rights, interests or remedies under the
Agreement or this Confirmation, the party (1) joins, files a claim, or takes any
other action, in any such suit, action or proceeding, or (2) otherwise commences
any Proceeding in that other jurisdiction as the result of that other suit,
action or proceeding having commenced in that other jurisdiction.”

 

25



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and promptly upon
receipt so that errors or discrepancies can be promptly identified and rectified
and (b) to confirm that the foregoing (in the exact form provided by Dealer)
correctly sets forth the terms of the agreement between Dealer and Issuer with
respect to the Transaction, by manually signing this Confirmation or this page
hereof as evidence of agreement to such terms and providing the other
information requested herein and promptly returning an executed copy to Deutsche
Bank AG, London Branch via facsimile to 44 113 336 2009.

 

Yours faithfully, DEUTSCHE BANK AG, LONDON BRANCH By:   /s/ Lars Kestner   Name:
Lars Kestner   Title:   Managing Director By:   /s/ Michael Sanderson   Name:
Michael Sanderson   Title:   Managing Director DEUTSCHE BANK SECURITIES INC.,
Acting solely as Agent in connection with this Transaction By:   /s/ Lars
Kestner   Name: Lars Kestner   Title:   Managing Director By:   /s/ Michael
Sanderson Name: Michael Sanderson Title:   Managing Director

 

Agreed and Accepted By: MF GLOBAL HOLDINGS LTD. By:   /s/ David Dunne   Name:
David Dunne   Title:   Treasurer



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component

Number

  

Number of

Warrants

  

Expiration Date

1    11,305    2-May-2016 2    11,305    3-May-2016 3    11,305    4-May-2016 4
   11,305    5-May-2016 5    11,305    6-May-2016 6    11,305    9-May-2016 7   
11,305    10-May-2016 8    11,305    11-May-2016 9    11,305    12-May-2016 10
   11,305    13-May-2016 11    11,305    16-May-2016 12    11,305    17-May-2016
13    11,305    18-May-2016 14    11,305    19-May-2016 15    11,305   
20-May-2016 16    11,305    23-May-2016 17    11,305    24-May-2016 18    11,305
   25-May-2016 19    11,305    26-May-2016 20    11,305    27-May-2016 21   
11,305    31-May-2016 22    11,305    1-Jun-2016 23    11,305    2-Jun-2016 24
   11,305    3-Jun-2016 25    11,305    6-Jun-2016 26    11,305    7-Jun-2016 27
   11,305    8-Jun-2016 28    11,305    9-Jun-2016 29    11,305    10-Jun-2016
30    11,305    13-Jun-2016 31    11,305    14-Jun-2016 32    11,305   
15-Jun-2016 33    11,305    16-Jun-2016 34    11,305    17-Jun-2016 35    11,305
   20-Jun-2016 36    11,305    21-Jun-2016 37    11,305    22-Jun-2016 38   
11,305    23-Jun-2016 39    11,305    24-Jun-2016 40    11,305    27-Jun-2016 41
   11,305    28-Jun-2016 42    11,305    29-Jun-2016 43    11,305    30-Jun-2016
44    11,305    1-Jul-2016



--------------------------------------------------------------------------------

45    11,305    5-Jul-2016 46    11,305    6-Jul-2016 47    11,305    7-Jul-2016
48    11,305    8-Jul-2016 49    11,305    11-Jul-2016 50    11,305   
12-Jul-2016 51    11,305    13-Jul-2016 52    11,305    14-Jul-2016 53    11,305
   15-Jul-2016 54    11,305    18-Jul-2016 55    11,305    19-Jul-2016 56   
11,305    20-Jul-2016 57    11,305    21-Jul-2016 58    11,305    22-Jul-2016 59
   11,305    25-Jul-2016 60    11,305    26-Jul-2016 61    11,305    27-Jul-2016
62    11,305    28-Jul-2016 63    11,305    29-Jul-2016 64    11,305   
1-Aug-2016 65    11,305    2-Aug-2016 66    11,305    3-Aug-2016 67    11,305   
4-Aug-2016 68    11,305    5-Aug-2016 69    11,305    8-Aug-2016 70    11,305   
9-Aug-2016 71    11,305    10-Aug-2016 72    11,305    11-Aug-2016 73    11,305
   12-Aug-2016 74    11,305    15-Aug-2016 75    11,305    16-Aug-2016 76   
11,305    17-Aug-2016 77    11,305    18-Aug-2016 78    11,305    19-Aug-2016 79
   11,305    22-Aug-2016 80    11,326    23-Aug-2016

 

2